NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JACINTA I. GILLIS,                 )
DOC #R86811,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No.   2D15-5197
                                   )                          2D16-188
STATE OF FLORIDA,                  )
                                   )                CONSOLIDATED
           Appellee.               )
___________________________________)

Opinion filed June 5, 2019.

Appeal from the Circuit Court for Pinellas
County; Thane Covert, Judge.

Howard L. Dimmig, II, Public Defender,
and Jeffrey Sullivan, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Chelsea S. Alper,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.




NORTHCUTT, SILBERMAN, and ATKINSON, JJ., Concur.